[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On July 27, 1998, plaintiff, Rudolph Spezzano, filed a Motion To Reargue Tobin, J.'s order, dated June 22, 1998 denying plaintiff's Motion for a Temporary Order of Mandamus.
In its May 22, 1998 Reply Memorandum In Further Support of Its Motion For Temporary Order of Mandamus Or, Alternatively, Preliminary Injunction, the plaintiff "requests a preliminary injunction preventing the destruction, manipulation, or other disposition of the Company's accounting records during the pendency of this action."
The Stipulation entered into on June 22, 1998 preserves the documents for trial.
RICHARD J. TOBIN, JUDGE CT Page 10907